Citation Nr: 9914174	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for hypertension claimed as 
secondary to service connected reflex sympathetic dystrophy 
or to medication prescribed for reflex sympathetic dystrophy.

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.

Entitlement to special adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran, who 
had active service from June 1987 to July 1990, appealed 
those decisions.


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted to 
establish a nexus between a current diagnosis of hypertension 
and service connected reflex sympathetic dystrophy or to 
medication prescribed for reflex sympathetic dystrophy.

2.  The veteran's headaches are not manifested by very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.

3.  The veteran's lower extremities are not atrophied.

4.  It is not shown that the veteran has loss of use of her 
lower extremities and service-connected residuals of organic 
disease or injury that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.31, 4.124a, Diagnostic Code 
8100 (1998).

3.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant, have not 
been met.  38 U.S.C.A. § 2101(a),(b) (West 1991); 38 C.F.R. 
§§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).  However, the threshold question in any 
claim for VA benefits is whether the claim is well grounded.  
The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  With respect to a chronic disability 
subject to presumptive service connection, such as 
cardiovascular disease, including hypertension, evidence that 
the chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 
Vet.App. 498, 502 (1994).  

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

By way of background, the veteran suffered frostbite of the 
feet during a field exercise in January 1990, and a March 
1993 rating decision granted service connection for residuals 
of frostbite.  A December 1994 rating decision granted 
service connection for reflex sympathetic dystrophy (RSD) as 
a result of frostbite, and a December 1998 rating decision 
found the RSD to be 100 percent disabling on a schedular 
basis.

The veteran's central contention is contained in a statement 
received in July 1997.  She asserted that her hypertension is 
a result of medication used to treat her RSD.  She has not 
argued, nor does the record reflect, that her diagnosed 
hypertension became manifest to a compensable degree within 
one year following separation from service.  

As a result of this claim, the veteran was afforded a VA 
examination in March 1997.  That examiner stated that there 
was no causal relationship between the veteran's RSD or cold 
injury caused her current hypertension.  In October 1997, the 
RO afforded the veteran another VA examination.  Her blood 
pressure initially was 147/93, and upon recheck, it was 
162/101.  The veteran was diagnosed with hypertension.  The 
examiner who performed the examination stated that such was 
not related to medication taken for RSD.  While there is a 
voluminous collection of other treatment records in the 
claims file, no other evidence affiliated in the claims file 
would contradict the above examiners' opinions.

In light of the above, the Board finds that this claim is not 
well grounded, and must be denied on this basis.  In this 
respect, no competent evidence has been submitted that would 
establish a relationship between the veteran's current 
hypertension and either her service connected RSD or 
medication prescribed to treat such.  Only the veteran has 
established such a cause and effect relationship, but as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In denying the claim as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete her 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

II.  Increased Evaluation

The veteran's claim for an increased evaluation for headaches 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

As part of one claim, the RO afforded the veteran a VA 
examination in February 1995.  No subjective complaints 
related to headaches were made, but many other complaints 
related to RSD were recorded.  Objectively, the veteran's 
pupils were equal, round, and reactive to light, and 
extraocular movements were intact.  Notably, the examiner 
stated that the veteran exhibited a coarse tremor which 
decreased to the point of disappearing with distraction.

An August 1995 rating decision found that compensation for 
headaches was warranted under the auspices of 38 U.S.C.A. 
§ 1151 (West 1991).  A June 1997 rating decision found that 
headaches were 30 percent disabling under the schedular 
criteria under Diagnostic Code 8100.

As a result of the veteran's RSD diagnosis, Reed C. Shafer, 
M.D., a private neurologist, of Cheyenne, Wyoming, provided 
the veteran a VA examination in April 1997.  Dr. Shafer had 
the opportunity to examine the veteran over two evenings 
during a VA hospitalization, spending a total of about two-
and-a-half hours with her.  The veteran reported to Dr. 
Shafer that she has pain all over her body, with superimposed 
"attacks" where the pain level becomes very high.  She 
continued that she gets headaches that begin in the back of 
the neck and radiate up from the vertex of the head to both 
eyes, and that these headaches last days.  She did not know 
what event would trigger the headaches, but she did report 
associated nausea.  The pain was related to be a 10/10 in 
severity, with 10 being the highest level of pain.  The 
veteran also related that she would take 1600 milligrams of 
Motrin at one time, which sometimes relieved pain.  Finally, 
she related that these headaches would occur up to four times 
per week, and sometimes she would go a couple of weeks 
without them.  Finally, the veteran related avoiding bright 
lights and glare, and that she wore deeply tinted glasses.

Upon examination, the examiner stated that the veteran's 
head, eyes, ears, nose and throat were unremarkable, except 
that the veteran lay quietly in bed, oftentimes with her eyes 
closed, and frequently with a pair of very dark, heavy 
glasses on, with complaints of photophobia.  Pupils were 
equal, round, and reactive, and extraocular muscles were 
full.  Fundi were benign, as were tympanic membranes.  
Cranial nerves II through XII were normal in all respects, 
and she was alert and oriented in all spheres.  

Dr. Shafer also performed a motor examination.  He stated 
that the veteran's symptoms fluctuated during the period of 
observation.  He stated that the veteran's fists were tightly 
clenched on the first night of the examination, and that she 
would resist his efforts to open the fists.  Further, the 
veteran would not raise her arms up off the bed.  However, 
the examiner offered the veteran a box of tissue upon her 
tearfulness, and she very easily reached up and took a tissue 
and dabbed at her nose with the left arm.  The examiner 
concluded from this display that the veteran could perform 
more than she wanted to indicate.  In a similar manner, the 
veteran would not move her lower extremities during the first 
visit, but the examiner noted that there was no muscle 
atrophy in either the upper or lower extremities.  On the 
second visit, the examiner stated that with encouragement the 
veteran could wiggle her toes, dorsiflex and plantarflex her 
feet, but she would not raise her legs up off the bed.  
Ultimately, the examiner diagnosed the veteran with a major 
depressive disorder and a generalized anxiety disorder, as 
well as headaches and other assorted problems.  The examiner 
also stated that the veteran's subjective complaints of pain 
were excessive and were not accompanied by tachycardia.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's headaches have been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1998), which provides that a 
30 percent evaluation is warranted when headaches are 
productive of characteristic prostrating attacks occurring on 
an average once a month over last several months.  A 50 
percent evaluation, the highest under the schedular criteria, 
is warranted when headaches are manifested by very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a 50 percent evaluation for the 
veteran's headaches.  In this respect, there is no evidence 
in the claims file that would show that the veteran has 
chronic headaches that are completely prostrating and 
prolonged, and that produce severe economic inadaptability.  
While indeed the veteran has several subjective complaints 
about headaches, stating for example in her July 1997 notice 
of disagreement that she needs to wear sunglasses outside 
consistently, and that when headaches are present she needed 
to lie down in a cool room, examiners have consistently 
questioned the veracity of the veteran's complaints.  
Ultimately, there is no evidence that would reflect that the 
veteran's subjective headaches are completely prostrating or 
produce severe economic inadaptability.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this respect, the Board would note that the RO has found 
that the veteran is entitled to a 100 percent disability 
evaluation for RSD on a schedular basis.  There is no 
evidence that any putative headaches, independently of any 
other asserted disability, have interfered with employment to 
the degree beyond that contemplated in the current 30 percent 
evaluation.  In the absence of frequent periods of 
hospitalization or marked interference with her employment, 
the Board finds that criteria for submission for assignments 
of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



III.  Special Adaptive Housing

In order to establish entitlement to eligibility for 
financial assistance in acquiring specially adapted housing, 
it must be shown that the veteran has permanent and total 
service-connected disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity, together with the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The term "preclude 
locomotion" is defined in pertinent regulations as meaning 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion, 
although occasional locomotion by other methods may be 
possible. 38 C.F.R. § 3.809(d).

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. 
§ 3.809, and that she is entitled to compensation for 
permanent and total service-connected disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The veteran's central contention is that her service 
connected RSD has led to the effective loss of use of her 
extremities, and in particular her lower extremities, so as 
to preclude locomotion except via a wheelchair.  Her claims 
files are replete with various VA treatment records 
pertaining to putative RSD.  While a detailed discussion of 
each record is not required here, the Board has noted some of 
the following records, as well as VA examination reports and 
hearing testimony, as illustrative of the veteran's problems 
for which she is seeking special adaptive housing.

In March 1995, the veteran was admitted at the VA medical 
center in Cheyenne, Wyoming.  Her in-service frostbite was 
noted.  The resulting discharge summary noted that the 
veteran's physical examination was essentially normal, 
including extremities and neurological examination.  Deep 
tendon reflexes were 2+ and symmetrical.  Another March 1995 
treatment record noted that the veteran guarded her abdomen 
during examination, but not appropriately.  An April 1995 
treatment record noted that the veteran's various complaints 
were most likely related to her anxiety state, and in 
particular in regards to reported pain.  In June 1995, the 
veteran sought emergency care treatment at the Scottsbluff, 
Nebraska VA medical center.  She was described as alert, and 
her head, eyes, ears, nose and throat were normal.  

The veteran was provided a hearing before an RO hearing 
officer on this issue in May 1996.  She testified that a VA 
physician prescribed a wheelchair for her, as she had been 
falling on a regular basis due to her RSD.  She continued 
that she used the wheelchair outside the home, but she did 
not use it inside the home, as it would not fit inside her 
bathroom.  She also stated that if granted this benefit, she 
could enlarge her doors and would remain in her wheelchair in 
the house.  

[redacted], a friend of the veteran, also testified.  She 
informed the hearing officer that the veteran had difficulty 
in walking with a cane, and that she helped the veteran 
during pain attacks.  Ms. [redacted] continued that she would 
pick up one of the veteran's daughters in the morning to take 
to school, and the daughter would relate that the veteran 
could not get out of bed.  In addition, Ms. [redacted] stated 
that about six or eight months previously they had to call an 
ambulance for the veteran, and that the emergency rescue 
personnel could not carry the veteran out because the gurney 
was too large for the hallways.  She stated that the veteran 
was in excruciating pain, and that the emergency rescue 
personnel could not touch the veteran.  The veteran brought a 
photocopy of the order form showing that the VA issued her a 
wheelchair in March 1995.

Other relevant evidence incorporated in the claims file 
includes a March 1997 case management study drafted by Nancy 
Bauer, a registered nurse.  It is unclear whether Ms. Bauer 
is a VA nurse or whether she drafted the resulting report for 
other purposes.  In any event, Ms. Bauer noted that in 1995, 
paramedics were called to the veteran's house because of RSD, 
and that they had great difficulty carting the veteran out 
due to inaccessibility to her bedroom.  Ms. Bauer continued 
that the veteran cried out in severe pain with each movement 
and slight touch to her body.  By 1996, Ms. Bauer stated, the 
veteran was using a wheelchair, and family and friends were 
becoming more supportive.  In addition, the veteran's husband 
was unable to work outside the home due to the frequency of 
the veteran's episodes and debilitating effects.  She 
summarized by recommending that the veteran's home be 
remodeled to facilitate emergency personnel access and to 
widen doorways so that the veteran could move via a 
wheelchair.

Finally, an undated VA examination report, received by the RO 
in March 1997, conducted to determine the need for aid and 
attendance of another, noted the veteran reported pain and 
numbness that migrates, as well as spasms.  However, that 
report pointedly recorded the absence of atrophy of the 
extremities.

As noted above, in April 1997, the veteran was provided a VA 
examination by a private physician, Dr. Shafer.  Dr. Shafer 
stated that he spent two and a half hours with the veteran 
over the course of two nights.  As noted above, cranial 
nerves II through XII were intact.  Distal pulses were full, 
and there was no adenopathy, cranial or cervical bruits, or 
bruits over the femoral or renal arteries.  Skin did not show 
any abnormality, and there was no evidence of pressure sores 
or skin breakdown anywhere.  In addition, Dr. Shafer stated 
that there was no notable muscle atrophy in either upper or 
lower extremities.  Muscle stretch reflexes were 1-2+ and 
symmetrical.  As noted above, Dr. Shafer stated that the 
veteran's complaints of pain were excessive, and that as the 
veteran had normal sensory function, muscle atrophy, or 
gastrointestinal or genitourinary complaints, the veteran did 
not have RSD.  

In light of the above, the Board finds that there is no 
objective evidence to show that the veteran has in fact lost 
the use of her lower extremities so as to allow this portion 
of the appeal.  Relevant regulatory authority provides that a 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).  Indeed, while the veteran 
has reported at her RO hearing that she needed a wheelchair 
in public, consistent through this claim there has been no 
evidence of muscle atrophy that would reflect loss of use of 
the lower extremities.  

Further, the Board also notes that several VA clinicians and 
examiners have given the opinion that the veteran does not 
even have RSD.  An April 1995 VA clinician, for example, 
attributed the veteran's many complaints to anxiety, and Dr. 
Shafer, the private physician who performed the April 1997 VA 
examination, also discounted an RSD diagnosis and found that 
the veteran had a major depressive disorder and a generalized 
anxiety disorder.  The Board ascribes great weight to Dr. 
Shafer's opinion in particular, as he spent a large amount of 
time with the veteran.  In contrast, the March 1997 report 
from Ms. Bauer did not so much record current objective 
symptoms as record the veteran's subjective history.  
Notably, Ms. Bauer did not comment on the presence or absence 
of atrophy of the veteran's lower extremities.  As the 
veteran does not have objective evidence that would show the 
permanent loss of use of her lower extremities, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to financial assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).









ORDER

Service connection for hypertension, claimed as secondary to 
service connected reflex sympathetic dystrophy or to 
medication prescribed for reflex sympathetic dystrophy, is 
denied.

An evaluation in excess of 30 percent for headaches is 
denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing, or a special home 
adaptation grant, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

